Case: 4:09-cr-00104-ERW Doc. #: 274 Filed: 09/03/20 Page: 1 of 12 PageID #: 810




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )       No. 4:09-CR-00104-ERW
                                                      )
DOUGLAS BRAIDLOW,                                     )
                                                      )
               Defendant.                             )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Douglas Braidlow’s (“Defendant”) pro se

Motion for Relief re: First Step Act (“pro se Motion #1”) [260], his pro se Second Motion for

Relief re: First Step Act (“pro se Motion #2”) [261], and his Supplemental Motion for Reduction

in Sentence or Compassionate Release to Home Confinement (“Supplement to pro se Motion

#1”) [265]. Defendant seeks a reduction of his sentence to time served, or in the alternative, to

modify his sentence to release him immediately to home confinement as a condition of

supervised release. ECF No. 265. The government opposes the motions. ECF No. 268. The

probation office also filed a report indicting Defendant did not meet the criteria to warrant a

sentence reduction. ECF No. 267. Defendant filed a reply to the government’s response in

opposition. ECF No. 272. Upon review of Defendant’s motions, the Government’s response,

the report prepared by the probation office, and Defendant’s reply, the Court will respectfully

deny Defendant’s motions for compassionate release.

I.     BACKGROUND

       Defendant entered a guilty plea on September 8, 2009, to Conspiracy to Possess with the

Intent to Distribute Methamphetamine and Marijuana (Count I) and Conspiracy to Tamper With
Case: 4:09-cr-00104-ERW Doc. #: 274 Filed: 09/03/20 Page: 2 of 12 PageID #: 811




a Witness by Attempted Murder (Count VI). ECF No. 173. On January 5, 2010, this Court

sentenced Defendant to 240 months’ imprisonment with the Federal Bureau of Prisons, to be

followed by a 5-year term of supervised release. ECF No. 219.

       Defendant filed pro se Motion #1 with this Court on April 20, 2020, requesting release

due to COVID-19 and his underlying health conditions. ECF No. 260. He filed pro se Motion

#2 on May 18, 2020, requesting compassionate release pursuant to 28 U.S.C. §994(t) in order to

facilitate care for his elderly and incapacitated father. ECF No. 261. On June 18, 2020, counsel

for Defendant filed a Supplement to pro se Motion #1, requesting release because Defendant is at

heightened risk for complications and negative health outcomes including severe illness and

death if he were to contract COVID-19. ECF No. 265. The United States’ Probation Office filed

a report on July 9, 2020 opposing release. ECF No. 267. On July 15, 2020, the Government

filed a response in opposition to Defendant’s motions. ECF. No. 268. Defendant’s counsel filed

a reply on August 12, 2020, which included Defendant’s updated medical records stating

Defendant had tested positive for COVID-19 on May 14, 2020. ECF No. 272.

       At present, Defendant is 61 years old. ECF No. 267. Defendant is currently confined at

the low security Federal Correctional Institute in Forrest City, Arkansas (“FCI Forrest City”)

with a projected release date of February 16, 2027. See Federal Bureau of Prisons (“BOP”)

Inmate Locator, https://www.bop.gov/inmateloc/ (last accessed August 21, 2020). Defendant

tested positive for COVID-19 on May 14, 2020 and was isolated for twenty-eight days. ECF No.

272-1. The report filed by the probation office states Defendant had colon cancer which required

surgery in 2003 to remove part of his colon, and Defendant currently has diagnoses of

emphysema, acute bronchitis, and shoulder pain. ECF No. 267. Defendant argues in his pro se

Motion #1 and his Supplement to pro se Motion #1 that these medical conditions, in combination



                                                2
Case: 4:09-cr-00104-ERW Doc. #: 274 Filed: 09/03/20 Page: 3 of 12 PageID #: 812




with his age and the COVID-19 pandemic, place him at a heightened risk for complications and

even death. ECF No. 265. Defendant emphasizes in his reply to the government’s response in

opposition that as of August 4, 2020, FCI Forrest City reports that 1,677 prisoners have been

tested for the virus, and of those prisoners tested, 674 have tested positive. ECF No. 272.

       Defendant asserts in his reply brief that he exhausted his administrative remedies by

submitting a request for compassionate release to the warden of FCI Forrest City on May 27,

2020, which was denied by the warden on May 28, 2020. Id. The report filed by the probation

office, as well as Defendant’s reply, state that Defendant’s request for compassionate release

from the warden requested release so that Defendant could help care for his elderly and

incapacitated father. ECF. Nos. 267 and 272. Defendant does not claim he appealed the

warden’s decision, but instead argues 30 days have passed since he submitted his request and

therefore the Court has the authority to rule on his request. ECF No. 272.

II.    LEGAL STANDARD

       The First Step Act of 2018 was enacted on December 21, 2018. Pub. L. No. 115-391,

132 Stat. 5194. As amended by the First Step Act, 18 U.S.C. § 3582(c), commonly referred to as

the compassionate release statute, provides in relevant part:

       The court may not modify a term of imprisonment once it has been imposed except
       that—
               (1) in any case—
                       (A) the court, upon motion of the Director of the Bureau of Prisons,
                       or upon motion of the defendant after the defendant has fully
                       exhausted all administrative rights to appeal a failure of the Bureau
                       of Prisons to bring a motion on the defendant’s behalf or the lapse
                       of 30 days from the receipt of such a request by the warden of the
                       defendant’s facility, whichever is earlier, may reduce the term of
                       imprisonment (and may impose a term of probation or supervised
                       release with or without conditions that does not exceed the unserved
                       portion of the original term of imprisonment), after considering the
                       factors set forth in section 3553(a) to the extent that they are
                       applicable, if it finds that—
                                                 3
Case: 4:09-cr-00104-ERW Doc. #: 274 Filed: 09/03/20 Page: 4 of 12 PageID #: 813




                       (i) extraordinary and compelling reasons warrant such a reduction;
                       ...
                       and that such a reduction is consistent with applicable policy
                       statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A)(i).

       The United States Sentencing Commission (“the Commission”) is tasked with

determining what should be considered an extraordinary and compelling reason. See 28 U.S.C. §

994(t) (“The Commission, in promulgating general policy statements regarding the sentencing

modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

considered extraordinary and compelling reasons for sentence reduction, including the criteria to

be applied and a list of specific examples. Rehabilitation of the defendant alone shall not be

considered an extraordinary and compelling reason.”). The applicable policy statement is

U.S.S.G. § 1B1.13, Reduction in Term of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A). 1

       Under U.S.S.G. § 1B1.13, the Court may grant release if “extraordinary and compelling

circumstances” exist, “after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent

that they are applicable,” and the Court determines “the defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g).” In Application Note

1 to § 1B1.13, the Commission identifies “extraordinary and compelling reasons” to include the

following: (A) the medical condition of the defendant; (B) the defendant’s age (at least sixty-five

years old); (C) family circumstances such as the death or incapacitation of the caregiver of the

defendant’s minor children; or (D) other reasons as determined by the Director of the BOP other


1
  The Sentencing Guidelines and its commentary predates the First Step Act. “As the Sentencing
Commission lacks a quorum to amend the U.S. Sentencing Guidelines, it seems unlikely there
will be a policy statement applicable to [compassionate-release] motions brought by defendants
in the near future.” United States v. Rodd, 966 F.3d 740, 747 n.7 (8th Cir. 2020) (quoting United
States v. Beck, 425 F. Supp. 3d 573, 579 n.7 (M.D.N.C. 2019)).
                                                 4
Case: 4:09-cr-00104-ERW Doc. #: 274 Filed: 09/03/20 Page: 5 of 12 PageID #: 814




than, or in combination with, the reasons described in subdivisions (A) through (C). U.S.S.G. §

1B1.13, Application Note 1. 2

        “The district court has broad discretion in determining whether proffered circumstances

warrant a reduction in sentence.” United States v. Loggins, 966 F.3d 891, 893 (8th Cir. 2020).

Ultimately, the burden is on the defendant to prove a sentencing reduction is warranted. See

United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

III.    DISCUSSION

        Defendant, a 61-year-old colon cancer survivor who currently suffers from chronic

obstructive pulmonary disease (“COPD”), argues his continued incarceration places him in

exceptional danger because of his pre-existing health conditions in combination with the ongoing

and escalating COVID-19 pandemic. Defendant contends FCI Forrest City has a higher number

of diagnosed cases of COVID-19 than many other federal prisons and claims he has a higher risk

of serious complications and death from the respiratory symptoms of COVID-19 based upon his

underlying medical conditions. Defendant also requests compassionate release to care for his

ailing father. The government asserts the motions for compassionate release must be denied

because Defendant failed to exhaust his administrative remedies, failed to demonstrate he no

longer poses a significant danger to the community, and failed to show the sentencing factors

under 18 U.S.C. § 3553(a) weigh in favor of release. In Defendant’s reply to the government’s

response in opposition, counsel for Defendant argues Defendant did exhaust his administrative

remedies and is not dangerous because he was a first-time offender who has since demonstrated

significant rehabilitation.




2
 The Court is not bound to follow these “extraordinary and compelling reasons” but may
consider them in ruling on a motion for compassionate release.
                                                5
Case: 4:09-cr-00104-ERW Doc. #: 274 Filed: 09/03/20 Page: 6 of 12 PageID #: 815




   A. Exhaustion of Administrative Remedies

       The Court recognizes the seriousness of the current health emergency posed by the

COVID-19 pandemic. As a threshold matter, however, Defendant has failed to satisfy the

requirement under 18 U.S.C. § 3582(c)(1)(A) to first ask the Bureau of Prisons to file a motion

for compassionate relief on his behalf based on his request that he is entitled to release because

of his underlying health conditions and the COVID-19 pandemic. Section 603(b) of the First

Step Act permits a defendant to bring such a motion but only “after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier.” § 3582(c)(1)(A).

       Defendant argues in his reply brief that he has met the exhaustion requirement because he

filed a request for compassionate release on May 27, 2020, and the request was denied by the

warden the following day. Defendant does not claim he followed the administrative remedy

process, which requires Defendant to appeal the warden’s decision, but rather argues he has

satisfied § 3582(c)(1)(A) because it has now been longer than 30 days since the warden received

his request. However, Defendant’s request to the warden was for release due to his need to care

for his ailing father, not for release due to his own underlying medical conditions in combination

with the pandemic. Defendant’s reply claims the context of the request to the warden need not

be identical to his motion to the Court for release.

       While the Court agrees with Defendant that the request to the warden and the motion to

the court are not required to be identical, “[o]ne of the purposes for requiring prisoners to

exhaust their administrative remedies before bringing a claim in federal court is to give the BOP




                                                  6
Case: 4:09-cr-00104-ERW Doc. #: 274 Filed: 09/03/20 Page: 7 of 12 PageID #: 816




an opportunity to address the issue.” United States v. Valenta, No. CR 15-161, 2020 WL

1689786, at *1 (W.D. Pa. Apr. 7, 2020) (citing Woodford v. Ngo, 548 U.S. 81, 89 (2006)).

       Here, Defendant has not presented any evidence that he requested compassionate relief

from the warden based on his own medical conditions. As a result, the BOP has been unable to

assess if Defendant’s medical conditions warrant a motion for release. Because Defendant did

not request release from the warden based on his own health conditions in combination with the

pandemic, the Court is unable to consider the claims raised in pro se Motion #1 or in the

Supplement to pro se Motion #1. United States v. Jenkins, No. 4:15-CR-3079, 2020 WL

1872568, at *1 (D. Neb. Apr. 14, 2020) (“Simply put, the Court cannot consider a motion for

compassionate release that is based on evidence or arguments that weren’t presented to the

Bureau of Prisons first.”).

        Defendant argues the Court can and should waive the exhaustion requirement in 18

U.S.C. § 3582(c)(1)(A) due to the urgency of the COVID-19 pandemic. Defendant cites to cases

outside this jurisdiction which have waived the exhaustion requirement and granted

compassionate release based on risks posed by COVID-19 to vulnerable inmates. However, the

Court is unconvinced. The Third Circuit recently held “strict compliance with § 3582(c)(1)(A)’s

exhaustion requirement takes on added—and critical—importance” in the context of the current

COVID-19 pandemic. United States v. Raia, 954 F.3d 594 (3rd Cir. 2020). As reasoned by the

Raia court, “the mere existence of COVID-19 in society and the possibility that it may spread to

a particular prison alone cannot independently justify compassionate release, especially




                                                7
Case: 4:09-cr-00104-ERW Doc. #: 274 Filed: 09/03/20 Page: 8 of 12 PageID #: 817




considering BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s

spread.” 3 Id.

       Regarding Defendant’s pro se Motion #2, which requested release based on Defendant’s

father’s failing health, we find Defendant failed to fully exhaust his administrative remedies.

Defendant has provided no evidence he appealed the warden’s denial of Defendant’s request for

compassionate release. Instead, counsel for Defendant argues because 30 days have lapsed since

the warden received Defendant’s request, he has satisfied § 3582(c)(1)(A).

       District courts within the Eighth Circuit are divided on whether a defendant fulfills the

exhaustion requirement after 30 days when the warden denies the defendant’s request within 30

days and the defendant does not administratively appeal the denial. United States v. Burnside,

No. 18-CR-2068-CJW-MAR, 2020 WL 3443944, at *4–5 (N.D. Iowa June 18, 2020). “Most

courts have held that if a defendant’s request is denied by the warden within 30 days, the

defendant must exhaust administrative appeals within the BOP.” Id. at *5. This Court agrees. 4

    B. Extraordinary and Compelling Reasons

       While the Court concludes Defendant has not exhausted his administrative remedies, he

is still unable to meet his burden of showing he qualifies for compassionate release. Regarding

pro se Motion #1 and the Supplement to pro se Motion #1, the BOP has implemented safety



3
  The Court notes on April 3, 2020, the Attorney General issued new directives to the BOP in
light of the COVID-19 epidemic and the recently enacted Coronavirus Aid, Relief, and
Economic Security (CARES) Act. Memorandum for Director of Bureau of Prisons (Apr. 3,
2020), https://www.justice.gov/file/1266661/download. The Attorney General formally found
that “emergency conditions are materially affecting the functioning of the Bureau of Prisons”
and, as a result, he was directing the BOP to “immediately review all inmates who have COVID-
19 risk factors.” Id. The BOP is to immediately process suitable candidates for home
confinement, and the Attorney General notes that “time is of the essence.” Id.
4
  When reviewing the entirety of the amendments made to 18 U.S.C. § 3582 by the First Step
Act, it is apparent Congress’s intent was to require defendants to fully exhaust the administrative
remedy procedure issued by the BOP.
                                                 8
Case: 4:09-cr-00104-ERW Doc. #: 274 Filed: 09/03/20 Page: 9 of 12 PageID #: 818




measures to contain movement and contain the spread of the virus. 5 As Defendant

acknowledges in his reply brief, he already contracted COVID-19, and as a result was placed in

isolation for twenty-eight days. Defendant’s case was classified by the BOP Health Services as

“asymptomatic,” noting Defendant “denie[d] shortness of breath or cough,” and “met the CDC

criteria for release from isolation.”

        While the Court is sympathetic to Defendant’s fears of complications from the virus or

possible reinfection, nothing in Defendant’s motions demonstrate the BOP is unable to

adequately treat Defendant while he is incarcerated. See United States v. Somers, No. CR 18-96

(DWF), 2020 WL 5097097, at *3 (D. Minn. Aug. 28, 2020) (finding that the defendant who had

contracted COVID-19 twice and since recovered failed to establish an extraordinary and

compelling reason for release). Further, if Defendant were to suffer medical complications, the

BOP can release him for treatment via a medical furlough. See 18 U.S.C. § 3622(a)(3).

        Regarding Defendant’s pro se Motion #2, we find Defendant has not demonstrated

extraordinary or compelling reasons for his release. Defendant claims in his motion he is the

only available caregiver for his ailing father. “A defendant’s family circumstances constitute

extraordinary and compelling reasons when ‘the caregiver of the defendant’s minor child or

minor children’ dies or is incapacitated or when ‘the defendant’s spouse or registered partner’

is incapacitated and ‘the defendant would be the only available caregiver for the spouse or

registered partner.’” United States v. Rodd, 966 F.3d 740, 747 (8th Cir. 2020) (quoting § 1B1.13




5
 See Fed. Bureau of Prisons, BOP Implementing Modified Operations,
https://www.bop.gov/coronavirus/covid19_status.jsp (August 25, 2020).
                                                9
Case: 4:09-cr-00104-ERW Doc. #: 274 Filed: 09/03/20 Page: 10 of 12 PageID #: 819




app. n.1(C)). While the Court understands Defendant’s wish to care for his father, the request is

not extraordinary and compelling. 6

    C. 18 U.S.C. § 3553(a) Factors

       Even if extraordinary and compelling reasons support Defendant’s request for a sentence

reduction, when considering a motion for compassionate release the Court must “consider the

factors set forth in section 3553(a) to the extent that they are applicable.” 18 U.S.C. §

3582(c)(1)(A). These factors include “the nature and circumstances of the offense and the

history and characteristics of the defendant;” as well as the need for the sentence imposed, inter

alia, “to reflect the seriousness of the offense, to promote respect for the law, and to provide just

punishment of the offense.” 18 U.S.C. § 3553(a). The Court must also consider “the need to

avoid unwarranted sentence disparities among defendants with similar records who have been

found guilty of similar conduct.” Id.

       The Court finds after reviewing the § 3553(a) factors that Defendant has failed to carry

his burden for release. Defendant was convicted of Conspiracy to Tamper With a Witness by

Attempted Murder, as a result of his attempt to hire a hit man to kill the individuals he believed

were going to testify against him on his pending charges for Conspiracy to Possess With Intent to

Distribute Methamphetamine and Marijuana. Defendant’s motion acknowledges the seriousness

of his conviction for Conspiracy to Tamper With a Witness by Attempted Murder, but states “his




6
  The Court notes following the enactment of the First Step Act, the BOP released Program
Statement § 5050.50, https://www.bop.gov/policy/progstat/5050_050_EN.pdf (January 17, 2019)
(“Requests Based on Non-Medical Circumstances – Death or Incapacitation of the Family
Member Caregiver. The criteria for a [reduction in sentence] request may include the death or
incapacitation of the family member caregiver of an inmate’s child …. For these requests, ‘child’
means a person under the age of 18 and ‘incapacitation’ means the family member caregiver
suffered a sever injury … or suffers from a severe illness … that renders the caregiver incapable
of caring for the child.”).
                                                 10
Case: 4:09-cr-00104-ERW Doc. #: 274 Filed: 09/03/20 Page: 11 of 12 PageID #: 820




attempt to tamper with a witness was a crime of desperation committed while suffering from the

effects of drug addiction.” This concerns the Court, as Defendant had drug-related incident

reports filed against him on August 29, 2018, and November 8, 2018. The incident reports were

both for Disruptive Conduct – Greatest Severity, and the probation office report states, “Records

indicate similar conduct for both incidents: wherein, [Defendant] was found, along with other

inmates, lying on his back on a restroom floor, unresponsive, with an odor of smoke present.”

ECF. No. 267 p. 3.

        Additionally, allowing Defendant to be released now after serving only a fraction of his

sentence would not reflect the seriousness of his offense nor provide just punishment for his

offenses. It also would give rise to unwarranted sentencing disparities. The guideline range at

sentencing recommended Defendant be sentenced to between 262- and 327-months’

imprisonment. Pursuant to the plea agreement, Defendant was sentenced to 240-months’

imprisonment. To date, Defendant has served approximately 137-months in custody.

      D. Home Confinement

        The Court further notes it lacks authority to order the BOP to allow Defendant to serve

the remainder of his sentence on home confinement, as the designation of “placement for the

remainder of [Defendant’s] sentence is vested solely within the discretion of the BOP,” and the

First Step Act did not change that. 7 United States v. Clausen, No. CR 16-256 (MJD/LIB), 2020

WL 1442852, at *1 (D. Minn. Mar. 24, 2020).

IV.     Conclusion




7
  While this Court could order a defendant to remain at his residence under electronic monitoring
as a condition of supervised release, doing so would first require this Court to grant a reduction
in Defendant’s sentence.
                                                11
Case: 4:09-cr-00104-ERW Doc. #: 274 Filed: 09/03/20 Page: 12 of 12 PageID #: 821




       This Court finds, in addition to Defendant’s failure to request compassionate release from

the warden due to his medical conditions and the pandemic, the factors set forth in 18 U.S.C. §

3553(a) weigh against release. For all reasons cited, the Court will deny Defendant’s requests

for compassionate release.

       Accordingly,

       IT IS HEREBY ORDERED that Douglas Braidlow’s pro se Motion for Relief re: First

Step Act [260], pro se Second Motion for Relief re: First Step Act [261], and Supplemental

Motion for Reduction in Sentence or Compassionate Release to Home Confinement [265] are

DENIED without prejudice.

       Dated this 3rd day of September, 2020.

                                              ________________________________________
                                              E. RICHARD WEBBER
                                              SENIOR UNITED STATES DISTRICT JUDGE




                                                12
